33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
1-2, 4, 9, 13-15 and 17; pull-down control module in claims 1-2 and 14-15; pull-up control module in claims 3 and 16; pull-up output module in claims 3, 6, 16 and 19; and light-emitting unit in claims 1, 3-8, 13-14, and 16-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
As to claim 8, the phrase “the initialization stage” in line 5 of the claim should be changed to “an initialization stage”, since “an initialization stage” was not previously recited.  Appropriate correction is required.
As to claim 11, the phrase “the second signal end” in line 11 of the claim should be changed to “a second signal end”, since “a second signal end” was not previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	Claim 4 (dependent on claim 1) recites “third signal end”, “fourth signal end” and “fifth signal end” without reciting “second signal end”. It is unclear how one can have “third signal end”, “fourth signal end”, and “fifth signal end” without having “second signal end”. 
  	Claims 5, and 8-12 are rejected based on dependence on claim 4.
 	Claim 6(dependent on claim 3) recites “sixth signal end” without reciting “third signal end”, “fourth signal end” and “fifth signal end”. It is unclear how one can have “sixth signal end” without having “third signal end”, “fourth signal end” and “fifth signal end”. 
 	Claim 7 is rejected based on dependence on claim 6.
             Claim 8 (dependent on claim 4) recites “third signal end”, “fourth signal end” and “seventh signal end” without reciting “second signal end”, and “sixth signal end”. It is unclear how one can have “third signal end”, “fourth signal end” and “seventh signal end” without reciting “second signal end”, and “sixth signal end”. 
 	Claim 8(dependent on claim 4) recites “seventh thin film transistor” without reciting “fourth thin film transistor”, “fifth thin film transistor”, and “sixth thin film transistor”. It is unclear how one can have “seventh thin film transistor” without having “fourth thin film transistor”, “fifth thin film transistor”, and “sixth thin film transistor”. 
 	Claim 9 (dependent on claim 4) recites “eighth thin film transistor” without reciting “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor” and “seventh thin film transistor”. It is unclear how one can have “eighth thin film transistor” without having  “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor”, and “seventh thin film transistor”.

 	Claim 10 (dependent on claim 4) recites “fifth signal end” without reciting “second signal end”. It is unclear how one can have “fifth signal end” without having “second signal end”. 
 	Claim 10(dependent on claim 4) recites “ninth thin film transistor” without reciting “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor”, “seventh thin film transistor” and “eighth thin film transistor”. It is unclear how one can have “ninth thin film transistor” without having  “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor”, “seventh thin film transistor” and “eighth thin film transistor”.
 	Claim 11(dependent on claim 10) recites “tenth thin film transistor” and “eleventh thin film transistor” without reciting “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor”, “seventh thin film transistor” and “eighth thin film transistor”. It is unclear how one can have “tenth thin film transistor” and “eleventh thin film transistor” without having  “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor”, “seventh thin film transistor” and “eighth thin film transistor”.
 	 Claim 13 (dependent on claim 1) recites “third signal end”,  “fifth signal end”, and “eighth signal end” without reciting “second signal end”, “fourth signal end”, “sixth signal end” and “seventh signal end”. It is unclear how one can have “third signal end”, “fifth signal end” and “eighth signal end” without having “second signal end”, “fourth signal end, “sixth signal end” and “seventh signal end”.
 	Claim 13 (dependent on claim 1) recites “third thin film transistor” and “eighth thin film transistor” with reciting “second thin film transistor”, “fourth thin film transistor”, “fifth thin film transistor”, “sixth thin film transistor” and “seventh thin film transistor”. It is unclear how one can have “third thin film transistor” and “eighth thin film transistor” without having “second thin film transistor”, 
	Claim 17 (dependent on claim 14) recites “third signal end”, “fourth signal end” and “fifth signal end” without reciting “second signal end”. It is unclear how one can have “third signal end”, “fourth signal end”, and “fifth signal end” without having “second signal end”.
 	Claim 18 is rejected based on dependence on claim 17.
 	Claim 19 (dependent on claim 16) recites “sixth signal end” without reciting “third signal end”, “fourth signal end” and “fifth signal end”. It is unclear how one can have “sixth signal end” without having “third signal end”, “fourth signal end” and “fifth signal end”. 
 	Claim 20 is rejected based on dependence on claim 19.
 	

Allowable Subject Matter
Claims 1-3, and 14-16 are allowed.
Xiao et al. (US 2016/0358564 A1) teaches scan driving circuit in Fig. 2, wherein the downward-transmitting module 15 comprises transistor PT8. A control end of the transistor PT8 is connected with the output end of the transistor PT2. An input end of the transistor PT8 is connected with the output end of the transistor PT7. The clock signal CK_N of current stage is outputted by an output end of the transistor PT8 ([0073]).
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record does not disclose: “A scanning drive circuit, comprising a pull-down control module, a pull-down output module, a pull-up control module and an output end, wherein the pull-down control module is connected to the pull-up control module, a first node is arranged between the pull-down control module and the pull-down output module, the pull-down 
As to claim 14, the prior art of record does not disclose: “A display panel, comprising a light-emitting unit and a scanning drive circuit configured to control the light-emitting unit to emit light, wherein the scanning drive circuit comprises a pull-down control module, a pull-down output module, a pull-up control module and an output end, wherein the pull-down control module is connected to the pull-up control module, a first node is arranged between the pull-down control module and the pull-down output module, the pull-down control module and the pull-down output module are electrically connected to the first node, respectively, the output end is configured to be connected to a light-emitting unit, one end of the pull-down output module is connected to a first signal end, and the other end of the pull-down output module is connected to the output end; and the scanning drive circuit has a data write-in stage and a light-emitting stage, and the light-emitting stage is after the data write-in stage; in the data write-in stage, the first signal end inputs a low level, the pull-down control module controls the first node to be at a first level, and the first level of the first node controls the pull-down 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STACY KHOO/Primary Examiner, Art Unit 2624